DETAILED ACTION
This action is a response to communication filed September 15th, 2021.
Claims 1-20 are pending in this application.  Claims 1, 6, 10, 16, and 17 are currently amended.
The present application is a 371 entry of PCT/US2018/055595 filed on October 12th, 2018, which claims priority to provisional application no. 62/571,493, field on October 12th, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Application Publication no. 2017/0150330, hereinafter Kim) in view of Hao et al (U.S. Patent Application Publication no. 2017/0359237, hereinafter Hao).

With respect to claim 1, Kim discloses a first apparatus, comprising a processor, a memory, and communication circuitry (paragraph [0062], lines 1-5, M2M device), the first apparatus being connected to a network via its communication circuitry (paragraph [0074]), the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to perform operations comprising:
UE1 transmits the discovery message and UE 2 receives the discovery message), the discovery request being sent in a first protocol (paragraph [0195], UE1 transmits the direct communication data and UE2 receives the direct communication data);
receiving, from the second apparatus, a response to the discovery request (paragraph [0179], exchanged with each other);
adding, to a repository of device information, information regarding the second apparatus, the information regarding the second apparatus being derived from the response to the discovery request (paragraph [0084], lines 1-6, M2M device performs procedures including registration);
selecting, based on a repository of server information and the repository of device information, a third apparatus (paragraph [0085], M2M gateway), wherein the third apparatus is compatible with the second apparatus (paragraph [0088], provides the service to the M2M application);
sending, to the third apparatus, a request message, the request message being sent in a second protocol (paragraph [0089], serves as the proxy device between the M2M device and the network domain and provide the service in connection with other devices); and
receiving, from the third apparatus, a response to the request message, the response to the request message being sent in the second protocol (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).
	But Kim does not disclose requesting registration at the third apparatus of the second apparatus.
	However, Hao discloses a first apparatus for providing an internet of things, IoT, interworking service (paragraph [0001])  comprising 
in response to IoT API call 710, IoT device 140-2 may initiate a validation request 715 to API validator 210); and
sending, to the third apparatus, a request message, the request message being sent in a second protocol and requesting registrations at the third apparatus of the second apparatus (paragraph [0085], registering devices for use of secure IoT APIs).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the method for managing D2D terminal group in wireless communication system of Kim with the Internet-of-Things partner integration of Hao.   The motivation to combine being to improve the compatibility and collaboration of IoT devices.  The compatibility of collaboration of IoT devices being improved by validating registration requests between trusted IoT devices (Hao: abstract).

With respect to claim 2, the combination of Kim and Hao discloses the first apparatus of Claim 1, Kim further discloses wherein the first protocol and the second protocol are service layer protocols (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claim 3, the combination of Kim and Hao discloses the first apparatus of Claim 2, Kim further discloses wherein the response to the discovery request comprises an indication of a server type (paragraph [0087], M2M server).

With respect to claim 4, the combination of Kim and Hao discloses the first apparatus of Claim 2, Kim further discloses wherein the response to the discovery request comprises an identifier of the third apparatus (paragraph [0370]).

With respect to claim 5, the combination of Kim and Hao discloses the first apparatus of claim 2, Kim further discloses wherein the response to the discovery request comprises an indication of a supported service, a supported interface type, or a supported device type (paragraph [0084], management and provisioning).

With respect to claim 6, the combination of Kim and Hao discloses the first apparatus of claim 2, Kim further discloses wherein the instructions further cause the first apparatus to:
receive, from the third apparatus, a server registration request (paragraph [0084], lines 1-6, M2M device performs procedures including registration); and
add, to the repository of server information, information provided in the server registration request (paragraph [0084], lines 1-6, M2M device performs procedures including registration).

With respect to claim 7, the combination of Kim and Hao discloses the first apparatus of claim 6, Kim further discloses wherein the server registration request further comprises an indication of a security protocol, a supported service, or a service territory (paragraph [0084], management and provisioning).

With respect to claim 8, the combination of Kim and Hao discloses the first apparatus of claim 6, Kim further discloses wherein the server registration request further comprises an indication of an availability, a capacity, or a loading (paragraph [0094], Load balancing function).

With respect to claim 9, the combination of Kim and Hao discloses the first apparatus of claim 2, wherein the instructions further cause the first apparatus to send, to a fourth apparatus via the second protocol, a device registration request, the device registration request comprising an identifier of the M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claims 10 and 17, the combination of Kim and Hao discloses the first apparatus of claims 2 and 16, Kim further discloses wherein the instructions further cause the first apparatus to:
receive, from the second IoT apparatus via the first protocol, a first message, where the first message is intended for a fourth apparatus (paragraph [0179], exchanged with each other);
compose, based on the first message, a second message (paragraph [0179], exchanged with each other); and
send, to the fourth apparatus via the second protocol, the second message (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claims 11 and 18, the combination of Kim and Hao discloses the first apparatus of claims 10 and 16, Kim further discloses wherein composing the second message comprises translating the first message using a mapping table (paragraph [0103]).

With respect to claim 12, the combination of Kim and Hao discloses the first apparatus of claim 11, Kim further discloses wherein the instructions further cause the first apparatus to provide a web interface whereby a user may adjust the mapping table (paragraph [0471]).

With respect to claims 13 and 19, the combination of Kim and Hao discloses the first apparatus of claims 10 and 16, Kim further discloses wherein composing the second message comprises translating the first message using a protocol unit (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).

With respect to claims 14 and 20, the combination of Kim and Hao discloses the first apparatus of claims 10 and 16, Kim further discloses wherein composing the second message comprises altering content in accordance with a rule or policy (paragraph [0303]).

With respect to claim 15, the combination of Kim and Hao discloses the first apparatus of claim 14, Kim further discloses wherein the instructions further cause the first apparatus to provide a web interface whereby a user may adjust the rule or policy (paragraph [0471]).

With respect to claim 16, Kim discloses an apparatus, comprising a processor, a memory, and communication circuitry (paragraph [0062], lines 1-5, M2M device), the apparatus being connected to a network via its communication circuitry (paragraph [0074]), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
 receiving, from a plurality of servers, server registration requests (paragraph [0084], lines 1-6, M2M device performs procedures including registration), where each server registration request comprises an indication of a service layer protocol (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL));
maintaining a repository of server information, the repository of server information comprising information derived the server registration requests (paragraph [0084], lines 1-6, M2M device performs procedures including registration);
receiving, from a plurality of devices, discovery requests, where each discovery request comprises an indication of a server type (paragraph [0087], M2M server);
M2M device performs procedures including registration);
maintaining a repository of policies (paragraph [0088], manages the M2M application);
communicating with a variety of servers via a first variety of protocols (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL));
communicating with a variety of devices via a second variety of protocols (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)); and
determining, based on the policies and a discovery request, a server that is compatible with a device (paragraph [0090], M2M common service entity (CSE) and service capability layer (CSL)).
	But Kim does not disclose determining, based on the policies and a discovery request, a server that is compatible with a first IoT device.
	However, Hao discloses a first apparatus for providing an internet of things, IoT, interworking service (paragraph [0001]) comprising 
receiving, from a plurality of IoT devices, discovery requests, where each discovery request comprises an indication of a server type (paragraph [0069], in response to IoT API call 710, IoT device 140-2 may initiate a validation request 715 to API validator 210);
communicating with a variety of IoT devices via a second variety of protocols (paragraph [0026], obtain network protocol data).
determining, based on the policies and a discovery request, a server that is compatible with a first IoT device (paragraph [0076], partner server 160 may validate IoT device 140 through validator 210)
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the method for managing D2D terminal group in wireless communication system of Kim with the Internet-of-Things partner integration of Hao.   The motivation to combine being to improve the .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Church		Pat. Pub.	2018/0227128
Palnati		Pat. Pub.	2018/0324671
Kodaypak	Pat. Pub.	2018/0270188
Seed		Patent no.	10,104,180
Weelock	Foreign Pat. No.	EP-3496357

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/20/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457